Citation Nr: 0520971	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-06 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertensive vascular disease, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased disability rating for 
temporal-mandibular osteoarthritis, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for residuals of burns, scars of the right and left 
arm, and right hand, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

This case was previously before the Board.  In September 
2003, the issues were remanded for further development.  For 
the reasons discussed below, the Board has not fully complied 
with the September 2003 Remand.  

The issues of entitlement to an increased disability rating 
for hypertensive vascular disease and temporal mandibular 
osteoarthritis, both of which are currently evaluated as 10 
percent disabling, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim of entitlement to an 
increased disability rating for the veteran's skin disability 
has been met.  

2.  Residuals of burns, scars of the right and left arm, and 
right hand, are manifested by subjective complaints of 
sensitivity to sunlight and an objective finding of a 
reticular pattern to the skin.  


CONCLUSION OF LAW

The criteria for an increased disability rating for residuals 
of burns, scars of the right and left arm, and the right 
hand, currently evaluated as noncompensable, have not been 
met.  38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804 (2002) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's claim was received in May 2000.  By rating 
decision, dated in April 2001, the RO denied the claim of 
entitlement to an increased disability rating for residuals 
of burns, scars of the left arm, and the right arm and hand, 
and continued the noncompensable disability rating.  The 
veteran filed a timely Notice of Disagreement with the RO's 
decision.  The RO issued a Statement of Case in June 2001.  A 
Substantive Appeal was received in July 2001.  In a April 
2004 letter, VA notified the veteran of his responsibility to 
submit evidence which showed that his conditions were worse 
or had increased in severity.  This letter informed the 
veteran of what evidence was necessary to substantiate claims 
for increased ratings.  The letter also suggested that he 
submit any evidence in his possession.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  An April 2005 
supplemental statement of the case provided the veteran with 
the law and regulations applicable to his claim.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Although the Court has not specified how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Therefore, to decide the appeal would not 
be prejudicial error to the veteran.  

There is no indication that the veteran or the representative 
have identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained 
and associated with the claims file.  Accordingly, the Board 
will proceed to the merits of the claim of entitlement to an 
increased rating for the veteran's skin disability.  

Factual Background

In May 2000, VA received the veteran's claim of entitlement 
to an increased rating for residuals of burns, and scars of 
the left arm, and the right arm and hand, which has been 
evaluated as noncompensable since October 1979.  

VA treatment records, dated in March 1998 to June 2000, show 
treatment for various disabilities, but primarily diabetes 
mellitus and depression.  

During a VA dermatology examination, performed in August 
2000, the veteran communicated that he was suffering from 
second-degree burn remnants from exposure to a forest fire in 
1976.  On physical examination of his skin , there was a 
slightly reticular appearance at the right forearm and the 
right hand dorsally; there was no obvious individual scar; 
the skin was not greatly thickened; and there was a slightly 
wavy appearance with very small ridges along the skin.  There 
were no findings of inflammation, tenderness, additional 
disfigurement, and there were no findings of limitation of 
functions.  Regarding scars, secondary to second-degree 
burns, the examiner stated that there were no current active 
problems of the skin.  The veteran was not in receipt of 
treatment for the scar residuals.  He did not experience 
sequelae from skin disease related problems to date, and 
there were no observable signs or symptoms in this regard, 
aside from the reticular pattern in the skin as noted above.  
The diagnosis was reticular pattern of scarring in a diffuse 
manner across the dorsum of the right forearm and hand.  

By rating decision, dated in April 2001, and based on the 
findings of the August 2000 VA fee basis examination, the RO 
continued the noncompensable rating for residuals of scars, 
burns of the left arm; and the right arm and hand.  

In connection with the July 2001 Substantive Appeal, the 
veteran essentially argued that the service-connected 
disability increased with severity.  Thereafter, the veteran 
submitted articles pertaining to skin photosensitivity 
reactions.  

VA treatment records, dated through August 2001, show that 
the veteran has a history of a right arm burn.  

VA treatment records, dated in July 2003, showed treatment 
for second and third degree burns on both forearms and the 
staff dermatologist noted that the history and examination is 
consistent with polymorphous light eruption.  It was 
recommended that the veteran use daily sunscreen and apply 
Temovate cream for treatment.  

In May 2004, the veteran submitted a statement in support of 
the claim, which included a copy of a July 1976 medical 
record from Yakima Valley Memorial Hospital describing his 
burns.  In his statement, he argued that since his burn 
injury, the skin experienced blotchiness in the winter and 
blisters in the summer.  

In May 2004, the veteran underwent VA examination for the 
skin service-connected disability.  The veteran provided 
details of the injury that resulted in the residuals of burns 
and the scars of the left arm, and the right arm and hand.  
He complained of discoloration of his skin on the right 
forearm, and he experienced sensitivity to sunlight.  
Physical examination of the right forearm revealed a 
reticular skin pattern with no residual scars from the burns.  
There was no local residual from the site of the original 
burns, as those burns were second-degree burns.  

The diagnosis was second-degree burns of the right forearm, 
suffered in 1976 when the veteran was in a vehicle that 
overheated.  There were no residuals from the burns and there 
were no apparent scars.  A reticular pattern to the skin was 
noted; however, the examiner described the pattern as 
insignificant.  The veteran's only complaint was sensitivity 
to sunlight.  

The veteran submitted a statement in support of the claim, 
dated in June 2004, indicating that the VA treatment records 
supported his claim for an increase in the noncompensable 
evaluation assigned to the scar disability because the 
records showed that the veteran suffered from polymorphous 
light eruption as a result of the burns.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  When the requirements for a compensable rating 
under a diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

Accordingly, the Board has the duty to adjudicate the 
veteran's claim under the old regulation for any period prior 
to the effective date of the new Diagnostic Codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

The veteran's claim for an increased (compensable) rating was 
received in May 2000.  As noted above, during the pendency of 
the appeal, VA issued revised regulations that amended the 
portion of the rating schedule pertaining to disorders of the 
skin, effective August 30, 2002.  In the Supplemental 
Statement of the Case, the RO attempted to inform the veteran 
of the change in the criteria and rate the veteran's skin 
disability under both the old and new criteria.  However, the 
SSOC only included the criteria for the period prior to 
August 30, 2002.  The Board determines that there is no 
prejudice to the veteran in this regard.  This omission is 
harmless error, as the omission of the criteria rating 
effective August 30, 2002, in the veteran's case, does not 
effect the disposition of the veteran's appeal.  

For the reasons discussed below, the veteran is not entitled 
to a compensable rating for the service-connected skin 
disability under either the old or the new criteria for 
rating skin disorders.  

The following are pertinet criteria for rating the veteran's 
skin disorder, prior to August 30, 2002:

7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
7801
Scars, burns, third degree:
Rating

Area or areas exceeding 1 square foot (0.1 
m.2),
40

Area or areas exceeding one-half square foot 
(0.05 m.2)
30

Area or areas exceeding 12 square inches (77.4 
cm.2)
20

Area or areas exceeding 6 square inches (38.7 
cm.2)
10
Note (1): Actual third degree residual involvement required 
to the extent shown under 7801.
Note (2): Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.

7802
Scars, burns, second degree:
Rating

Area or areas approximating 1 square foot (0.1 
m.2)
10

Note: See Note (2) under diagnostic code 7801.

7803
Scars, superficial, poorly nourished, with 
repeated ulceration
10

7804
Scars, superficial, tender and painful on objective 
demonstration
1
0
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
prior to August 30, 2002.  

Effective August 30, 2002, the rating criteria was changed; 
the following are pertinent criteria for rating the veteran's 
skin disorder, effective August 30, 2002:

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 

7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited 
motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

7803
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage


7804
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant 
a compensable evaluation. (See Sec. 4.68 of this part 
on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 
(2002).  

Analysis

In April 2001, the RO continued the noncompensable disability 
rating for residuals of burns, which include scars of the 
left arm, and right arm and hand, under 38 C.F.R. § 4.118, 
Diagnostic Code 7802.  

The veteran's primary contention is that there is notable 
discoloration of the skin on the right forearm and that he 
experiences sensitivity to sunlight.  He related that the 
sensitivity to sunlight required him to use sunscreen and 
clothing to avoid sunburn.  

Examination of the veteran's skin in August 2000 showed that 
the veteran complained of slight numbness and delayed 
healing.  The skin examination was notable for a slightly 
reticular appearance at the right forearm and the right hand 
dorsally.  There was no individual scar; the skin was not 
greatly thickened, but it was noted that the skin was not as 
smooth as it normally would be if the veteran did not have a 
skin disability.  
 
On VA examination in May 2004, the examiner reported that 
there were no residuals from the referenced burns.  There 
were no apparent scars; however, there was a reticular 
pattern to his skin, but this pattern was noted as having no 
significance.  Slightly wavy ridges were noticeable; there 
was no inflammation, tenderness or other disfigurement.  The 
examiner noted that there was no limitation of function at 
these sites.  The examiner specifically stated that the 
veteran did not have a current active problem of the skin.  
There was no current treatment underway for the skin 
disability; the veteran did not have secondary sequelae 
stemming from the skin disability, except for the reticular 
patters in the skin, as noted above.  The diagnosis was 
reticular pattern of scarring in a diffuse manner across the 
dorsum of the right forearm and hand.  

Based on the medical evidence of record, the Board finds that 
the symptomatology referable to the veteran's skin disorder 
does not more nearly approximate the criteria for a 
compensable rating under either the old or new criteria.  38 
C.F.R. § 4.25, 4.118 (2002) (2004).  

To establish entitlement to a compensable disability rating 
for the veteran's skin disorder, the record must contain 
objective medical evidence of second degree scar burns in an 
area or areas, approximating 1 square foot, or scars that are 
superficial and that do not cause limited motion, in an area 
or areas, of 144 square inches (929 sq. cm.) or greater.  
Entitlement to a compensable disability rating is not 
warranted because the medical record does not contain 
objective evidence of residuals of burns, and it was 
specifically noted that there were no findings of a current 
active problem of the skin.  

For the reasons stated above, and because there are specific 
Diagnostic Codes to evaluate scars, other than of the head, 
face or neck, consideration of other Diagnostic Codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific Diagnostic 
Code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).  

Accordingly, the Board finds that the impairment resulting 
from the veteran's residuals of burns, scars of the arms, and 
hand is appropriately evaluated under the currently assigned 
noncompensable schedular rating.  

Extraschedular Rating 

The assignment of an extraschedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected skin disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that the disabilities have necessitated 
frequent periods of hospitalization.  

Under these circumstances, the claim for an increased 
(compensable) disability rating must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  


ORDER

Entitlement to an increased (compensable) disability rating 
for residuals of burns, scars of the right and left arm, and 
right hand, is denied.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  As noted above, this 
liberalizing law is applicable to this appeal.  

In September 2003, the Board remanded the issue of 
entitlement to an increased disability rating for 
hypertensive vascular disease and temporal-mandibular 
osteoarthritis, both of which are currently evaluated as 10 
percent disabling.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a Remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with the Board's Remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its Remand.  Id.  

In the Board's September 2003 Remand, the RO was asked to 
schedule the veteran for VA examination of the service-
connected disabilities.  The RO was requested to ask the 
examiner of the hypertensive vascular disease to obtain two 
or more blood pressure readings on at least three different 
days, to note whether or not the condition was under control, 
and to note whether the condition required medication or not.  

With regard to the temporal-mandibular osteoarthritis 
disability, the RO was requested to advise the examiner that 
the appropriate X-rays were to be taken and that any 
limitation of inter-incisal range of motion should be 
reported in millimeters.  

In April 2004, and in accordance with the Board's Remand, the 
RO, via the AMC, requested the veteran undergo VA 
examinations to determine the nature and extent of the 
service-connected disabilities.  On VA examination of 
hypertensive vascular disease, in May 2004, the veteran's 
blood pressure readings were reported; however, it was not 
shown that the examiner obtained two or more blood pressure 
readings on at least three different days.  

The evaluation of the temporal-mandibular osteoarthritis 
disability was conducted on May 6, 2004.  The examination 
included findings of limitation of inter-incisal range of 
motion, reported in millimeters, and the examiner noted that 
a panoramic radiograph was taken.  Upon a review of the 
claims file, it appears that the X-ray report has not been 
associated with the claims file.  Therefore, the  X-ray 
report should be obtained and associated with the veteran's 
claims file.  

Based on the examiner's failure to obtain two or more blood 
pressure readings, on at least three different days, as 
requested in the Board's September 2003 Remand, a Stegall 
violation has occurred and the issue of entitlement to an 
increased disability rating for hypertensive vascular disease 
is not ready for review on the merits by the Board.  
Consequently, further development is needed in light of this 
Stegall violation.  Similarly, because the referenced X-ray 
report has not been associated with the claims file, the 
Board determines that the RO should be given an opportunity 
to obtain the X-ray report and associate it with the claims 
file.  

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following development:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA and non-VA, who have treated him for 
hypertensive vascular disease and 
temporal-mandibular osteoarthritis since 
September 2003.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained. Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.  The 
veteran and the representative should be 
notified of the records VA is unable to 
obtain.  

2.  The RO should arrange for the veteran 
to undergo VA examination to determine 
the nature and extent of the hypertensive 
vascular disease.  Any tests or studies 
deemed necessary to make these 
determinations should be undertaken or 
ordered accordingly.  Thereafter, the 
claims folder should be provided for the 
examiner for review.  There should be a 
notation in the report to indicate that 
the records were reviewed.  

Specifically, the examination should 
report findings two or more blood 
pressure readings on at least three 
different days, the examiner should note 
whether or not the condition is under 
control, and whether or not medication is 
required.  

3.  The RO is to obtain a copy of the May 
2004 panoramic radiograph report.  If the 
report does not contain information 
regarding any limitation of inter-incisal 
range of motion reported in millimeters, 
the RO should request that the May 2004 
X-ray film be evaluated by a dentist, and 
the report should describe any limitation 
of inter-incisal range of motion reported 
in millimeters.  The claims folder must 
be made available to the dentist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claims.  

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
claims.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  If the benefits sought on appeal 
remain denied, the RO should provide the 
veteran and the representative with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


